Name: Commission Delegated Regulation (EU) 2016/364 of 1 July 2015 on the classification of the reaction to fire performance of construction products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  construction and town planning;  environmental policy;  consumption;  building and public works
 Date Published: nan

 15.3.2016 EN Official Journal of the European Union L 68/4 COMMISSION DELEGATED REGULATION (EU) 2016/364 of 1 July 2015 on the classification of the reaction to fire performance of construction products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(1) thereof, Whereas: (1) A system for classifying the performance of construction products with regard to their reaction to fire was adopted by Commission Decision 2000/147/EC (2). It was based on a harmonised solution of assessing this performance and classifying the results of these assessments. (2) Decision 2000/147/EC provides several classes of reaction to fire performance. In addition, it contains classes F, FFL, FL and Fca, which are defined as no performance determined. (3) In accordance with Article 2(7) of Regulation (EU) No 305/2011, a class means a range of levels, delimited by a minimum and a maximum value of performance. Classes defined as no performance determined do not correspond to this definition and thus cannot be incorporated in a classification system under Regulation (EU) No 305/2011. (4) The use of no performance determined in the context of drawing up the declaration of performance is provided in Article 6(3)(f) of Regulation (EU) No 305/2011. (5) In order to enable the manufacturers to declare lower reaction to fire performance than that covered by classes E, EFL, EL and Eca, it is necessary to change the classification criteria of classes F, FFL, FL and Fca accordingly. (6) It is therefore necessary to replace the classes F, FFL, FL and Fca provided in Decision 2000/147/EC with new classes for products not reaching at least the reaction to fire performance under the classes E, EFL, EL and Eca. (7) Decision 2000/147/EC has been amended several times and further amendments to that Decision are necessary. In the interests of clarity and rationality that decision should therefore be repealed and replaced, HAS ADOPTED THIS REGULATION: Article 1 When the intended use of a construction product is such that the product may contribute to the generation and spread of fire and smoke within the room or area of origin or beyond, the performance of the product in relation to its reaction to fire shall be classified in accordance with the classification system set out in the Annex. Article 2 Decision 2000/147/EC is repealed. References to the repealed Decision shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (OJ L 50, 23.2.2000, p. 14). ANNEX Classes of reaction to fire performance 1.1. For the purposes of Tables 1 to 4 the following symbols (1) apply: (1) Ã Ã ¤  temperature rise; (2) Ã m  mass loss; (3) tf  duration of flaming; (4) PCS  gross calorific potential; (5) LFS  lateral flame spread; (6) SMOGRA  smoke growth rate. 1.2. For the purposes of Tables 1, 2 and 3 the following symbols (1) apply: (1) FIGRA  fire growth rate; (2) THR  total heat release; (3) TSP  total smoke production; (4) Fs  flame spread. 1.3. For the purposes of Table 4 the following symbols and test parameters apply: (1) HRRsm30, kW  heat release rate averaged by a 30-s sliding average; (2) SPRsm60, m2/s  smoke production rate averaged by a 60-s sliding average; (3) Peak HRR, kW  maximum of HRRsm30 between test start and end of test, excluded contribution from ignition source; (4) Peak SPR, m2/s  maximum of SPRsm60 between test start and end of test; (5) THR1200, MJ  total heat release (HRRsm30) from test start until end of test, excluded contribution from ignition source; (6) TSP1200, m2  total smoke production (HRRsm60) from test start until end of test; (7) FIGRA, W/s  fire growth rate index defined as the highest value of the quotient between HRRsm30 excluding the contribution of ignition source and time. Threshold values HRRsm30 = 3 kW and THR = 0,4 MJ; (8) FS  flame spread (damaged length); (9) H  flame spread. 2. For the purposes of Tables 1 to 4 the following definitions apply: (1) material means a single basic substance or uniformly dispersed mixture of substances; (2) homogeneous product means a product consisting of a single material, having uniform density and composition throughout the product; (3) non-homogeneous product means a product that does not satisfy the requirements of a homogeneous product and that is composed of one or more components, substantial and/or non-substantial; (4) substantial component means a material that constitutes a significant part of a non-homogeneous product; a layer with a mass per unit area  ¥ 1,0 kg/m2 or a thickness  ¥ 1,0 mm is considered to be a substantial component; (5) non-substantial component means a material that does not constitute a significant part of a non-homogeneous product; a layer with a mass per unit area < 1,0 kg/m2 and a thickness < 1,0 mm is considered to be a non-substantial component; (6) internal non-substantial component means a non-substantial component that is covered on both sides by at least one substantial component; (7) external non-substantial component means a non-substantial component that is not covered on one side by a substantial component. Two or more non-substantial layers that are adjacent to each other, where there are no substantial components in between the layers, shall be considered as one non-substantial component and shall, therefore, be classified in accordance with the criteria for a layer that is a non-substantial component. Table 1 Classes of reaction to fire performance for construction products excluding floorings, linear pipe thermal insulation products, and electric cables Class Test method(s) Classification criteria Additional classification A1 EN ISO 1182 (2); and Ã Ã ¤  ¤ 30 °C; and Ã m  ¤ 50 %; and tf = 0 (i.e. no sustained flaming) EN ISO 1716 PCS  ¤ 2,0 MJkg  1 (2); and PCS  ¤ 2,0 MJkg  1 (3) (1); and PCS  ¤ 1,4 MJm  2 (4); and PCS  ¤ 2,0 MJkg  1 (5) A2 EN ISO 1182 (2); or Ã Ã ¤  ¤ 50 °C; and Ã m  ¤ 50 %; and tf  ¤ 20 s EN ISO 1716; and PCS  ¤ 3,0 MJkg  1 (2); and PCS  ¤ 4,0 MJm  2 (3); and PCS  ¤ 4,0 MJm  2 (4); and PCS  ¤ 3,0 MJkg  1 (5) EN 13823 (SBI) FIGRA  ¤ 120 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 7,5 MJ Smoke production (6); and Flaming droplets/particles (7) B EN 13823 (SBI); and FIGRA  ¤ 120 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 7,5 MJ Smoke production (6); and Flaming droplets/particles (7) EN ISO 11925-2 (9): Exposure = 30 s Fs  ¤ 150 mm within 60 s C EN 13823 (SBI); and FIGRA  ¤ 250 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 15 MJ Smoke production (6); and Flaming droplets/particles (7) EN ISO 11925-2 (9): Exposure = 30 s Fs  ¤ 150 mm within 60 s D EN 13823 (SBI); and FIGRA  ¤ 750 Ws  1 Smoke production (6); and Flaming droplets/particles (7) EN ISO 11925-2 (9): Exposure = 30 s Fs  ¤ 150 mm within 60 s E EN ISO 11925-2 (9): Exposure = 15 s Fs  ¤ 150 mm within 20 s Flaming droplets/particles (8) F EN ISO 11925-2 (9): Exposure = 15 s Fs > 150 mm within 20 s Table 2 Classes of reaction to fire performance for floorings Class Test method(s) Classification criteria Additional classification A1FL EN ISO 1182 (10); and Ã Ã ¤  ¤ 30 °C; and Ã m  ¤ 50 %; and tf = 0 (i.e. no sustained flaming) EN ISO 1716 PCS  ¤ 2,0 MJkg  1 (10); and PCS  ¤ 2,0 MJkg  1 (11); and PCS  ¤ 1,4 MJm  2 (12); and PCS  ¤ 2,0 MJkg  1 (13) A2FL EN ISO 1182 (10); or Ã Ã ¤  ¤ 50 °C; and Ã m  ¤ 50 %; and tf  ¤ 20 s EN ISO 1716; and PCS  ¤ 3,0 MJkg  1 (10); and PCS  ¤ 4,0 MJm  2 (11); and PCS  ¤ 4,0 MJm  2 (12); and PCS  ¤ 3,0 MJkg  1 (13) EN ISO 9239-1 (14) Critical flux (15)  ¥ 8,0 kWm  2 Smoke production (16) BFL EN ISO 9239-1 (14) and Critical flux (15)  ¥ 8,0 kWm  2 Smoke production (16) EN ISO 11925-2 (17): Exposure = 15 s Fs  ¤ 150 mm within 20 s CFL EN ISO 9239-1 (14) and Critical flux (15)  ¥ 4,5 kWm  2 Smoke production (16) EN ISO 11925-2 (17): Exposure = 15 s Fs  ¤ 150 mm within 20 s DFL EN ISO 9239-1 (14) and Critical flux (15)  ¥ 3,0 kWm  2 Smoke production (16) EN ISO 11925-2 (17): Exposure = 15 s Fs  ¤ 150 mm within 20 s EFL EN ISO 11925-2 (17): Exposure = 15 s Fs  ¤ 150 mm within 20 s FFL EN ISO 11925-2 (17): Exposure = 15 s Fs > 150 mm within 20 s Table 3 Classes of reaction to fire performance for linear pipe insulation products Class Test method(s) Classification criteria Additional classification A1L EN ISO 1182 (18); and Ã T  ¤ 30 °C; and Ã m  ¤ 50 %; and tf = 0 (i.e. no sustained flaming) EN ISO 1716 PCS  ¤ 2,0 MJkg  1 (18); and PCS  ¤ 2,0 MJkg  1 (19); and PCS  ¤ 1,4 MJm  2 (20); and PCS  ¤ 2,0 MJkg  1 (21) A2L EN ISO 1182 (18); or Ã T  ¤ 50 °C; and Ã m  ¤ 50 %; and tf  ¤ 20 s EN ISO 1716; and PCS  ¤ 3,0 MJkg  1 (18); and PCS  ¤ 4,0 MJm  2 (19); and PCS  ¤ 4,0 MJm  2 (20); and PCS  ¤ 3,0 MJkg  1 (21) EN 13823 (SBI) FIGRA  ¤ 270 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 7,5 MJ Smoke production (22); and Flaming droplets/particles (23) BL EN 13823 (SBI); and FIGRA  ¤ 270 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 7,5 MJ Smoke production (22); and Flaming droplets/particles (23) EN ISO 11925-2 (25): Exposure = 30 s Fs  ¤ 150 mm within 60 s CL EN 13823 (SBI); and FIGRA  ¤ 460 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 15 MJ Smoke production (22); and Flaming droplets/particles (23) EN ISO 11925-2 (25): Exposure = 30 s Fs  ¤ 150 mm within 60 s DL EN 13823 (SBI); and FIGRA  ¤ 2 100 Ws  1 THR600s  ¤ 100 MJ Smoke production (22); and Flaming droplets/particles (23) EN ISO 11925-2 (25): Exposure = 30 s Fs  ¤ 150 mm within 60 s EL EN ISO 11925-2 (25): Exposure = 15 s Fs  ¤ 150 mm within 20 s Flaming droplets/particles (24) FL EN ISO 11925-2 (25): Exposure = 15 s Fs > 150mm within 20 s Table 4 Classes of reaction to fire performance for electric cables Class Test method(s) Classification criteria Additional classification Aca EN ISO 1716 PCS  ¤ 2,0 MJ/kg (26) B1ca EN 50399 (30 kW flame source) and FS  ¤ 1,75 m and THR1200s  ¤ 10 MJ and Peak HRR  ¤ 20 kW and FIGRA  ¤ 120 Ws  1 Smoke production (27) (30) and Flaming droplets/particles (28) and Acidity (pH and conductivity) (29) EN 60332-1-2 H  ¤ 425 mm B2ca EN 50399 (20,5 kW flame source) and FS  ¤ 1,5 m; and THR1200s  ¤ 15 MJ; and Peak HRR  ¤ 30 kW; and FIGRA  ¤ 150 Ws  1 Smoke production (27) (31) and Flaming droplets/particles (28) and Acidity (pH and conductivity) (29) EN 60332-1-2 H  ¤ 425 mm Cca EN 50399 (20,5 kW flame source) and FS  ¤ 2,0 m; and THR1200s  ¤ 30 MJ; and Peak HRR  ¤ 60 kW; and FIGRA  ¤ 300 Ws  1 Smoke production (27) (31) and Flaming droplets/particles (28) and Acidity (pH and conductivity) (29) EN 60332-1-2 H  ¤ 425 mm Dca EN 50399 (20,5 kW flame source) and THR1200s  ¤ 70 MJ; and Peak HRR  ¤ 400 kW; and FIGRA  ¤ 1 300 Ws  1 Smoke production (27) (31) and Flaming droplets/particles (28) and Acidity (pH and conductivity) (29) EN 60332-1-2 H  ¤ 425 mm Eca EN 60332-1-2 H  ¤ 425 mm Fca EN 60332-1-2 H > 425 mm (1) The characteristics are defined with respect to the appropriate test method. (2) For homogeneous products and substantial components of non-homogeneous products. (3) For any external non-substantial component of non-homogeneous products. (1) (2a) Alternatively, any external non-substantial component having a PCS  ¤ 2,0 MJm  2, provided that the product satisfies the following criteria of EN 13823(SBI): FIGRA  ¤ 20 Ws  1; and LFS < edge of specimen; and THR600s  ¤ 4,0 MJ; and s1; and d0. (4) For any internal non-substantial component of non-homogeneous products. (5) For the product as a whole. (6) s1 = SMOGRA  ¤ 30m2s  2 and TSP600s  ¤ 50m2; s2 = SMOGRA  ¤ 180m2s  2 and TSP600s  ¤ 200m2; s3 = not s1 or s2. (7) d0 = No flaming droplets/particles in EN 13823 (SBI) within 600s; d1 = No flaming droplets/particles persisting longer than 10s in EN 13823 (SBI) within 600s; d2 = not d0 or d1; Ignition of the paper in EN ISO 11925-2 results in a d2 classification. (8) No ignition of the paper = no additional classification; Ignition of the paper = d2 classification. (9) Under conditions of surface flame attack and, if appropriate to the intended use of the product, edge flame attack. (10) For homogeneous products and substantial components of non-homogeneous products. (11) For any external non-substantial component of non-homogeneous products. (12) For any internal non-substantial component of non-homogeneous products. (13) For the product as a whole. (14) Test duration = 30 minutes. (15) Critical flux is defined as the radiant flux at which the flame extinguishes or the radiant flux after a test period of 30 minutes, whichever is the lower (i.e. the flux corresponding with the furthest extent of spread of flame). (16) s1 = Smoke  ¤ 750 %.min; s2 = not s1. (17) Under conditions of surface flame attack and, if appropriate to the intended use of the product, edge flame attack. (18) For homogeneous products and substantial components of non-homogeneous products. (19) For any external non-substantial component of non-homogeneous products. (20) For any internal non-substantial component of non-homogeneous products. (21) For the product as a whole. (22) s1 = SMOGRA  ¤ 105 m2s  2 and TSP600s  ¤ 250 m2; s2 = SMOGRA  ¤ 580 m2s  2 and TSP600s  ¤ 1 600 m2; s3 = not s1 or s2. (23) d0 = No flaming droplets/particles in EN13823 (SBI) within 600s; d1 = No flaming droplets/particles persisting longer than 10s in EN13823 (SBI) within 600s; d2 = not d0 or d1; Ignition of the paper in EN ISO 11925-2 results in a d2 classification. (24) No ignition of the paper = no additional classification; Ignition of the paper = d2 classification. (25) Under conditions of surface flame attack and, if appropriate to the intended use of the product, edge flame attack. (26) For the product as a whole, excluding metallic materials, and for any external component (i.e. sheath) of the product. (27) s1 = TSP1200  ¤ 50 m2 and Peak SPR  ¤ 0,25 m2/s s1a = s1 and transmittance in accordance with EN 61034-2  ¥ 80 % s1b = s1 and transmittance in accordance with EN 61034-2  ¥ 60 % < 80 % s2 = TSP1200  ¤ 400 m2 and Peak SPR  ¤ 1,5 m2/s s3 = not s1 or s2 (28) d0 = No flaming droplets/particles within 1 200 s; d1 = No flaming droplets/particles persisting longer than 10 s within 1 200 s; d2 = not d0 or d1. (29) EN 60754-2: a1 = conductivity < 2,5 Ã ¼S/mm and pH > 4,3; a2 = conductivity < 10 Ã ¼S/mm and pH > 4,3; a3 = not a1 or a2. (30) The smoke class declared for class B1ca cables must originate from the EN 50399 test (30 kW flame source). (31) The smoke class declared for class B2ca, Cca, Dca cables must originate from the EN 50399 test (20,5 kW flame source).